                Case 16-11143-BLS         Doc 105     Filed 04/13/21     Page 1 of 6




                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF DELAWARE


In re:                                                                         § Case No. 16-11143BLS
         JAMES COSTON, JR.                                                     §
                                                                               §
                        Debtor(s)                                              §

         CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT

Michael B. Joseph, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:

         1) The case was filed on 05/09/2016.

         2) The plan was confirmed on 10/24/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on NA.

         4) The trustee filed action to remedy default by the debtor in performance under the plan on NA.

         5) The case was dismissed on 02/22/2021.

         6) Number of months from filing or conversion to last payment: 57.

         7) Number of months case was pending: 59.

         8) Total value of assets abandoned by court order:              NA.

         9) Total value of assets exempted:        $161,966.00.

         10) Amount of unsecured claims discharged without full payment:               $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (09/01/2009)
                 Case 16-11143-BLS       Doc 105      Filed 04/13/21         Page 2 of 6




   Receipts:
         Total paid by or on behalf of the debtor     $      33,729.38
         Less amount refunded to debtor               $           0.00
   NET RECEIPTS:                                                                       $   33,729.38



  Expenses of Administration:

          Attorney's Fees Paid Through the Plan                          $     3,600.00
          Court Costs                                                    $         0.00
          Trustee Expenses & Compensation                                $     2,403.34
          Other                                                          $         0.00

  TOTAL EXPENSES OF ADMINISTRATION:                                             $     6,003.34

  Attorney fees paid and disclosed by debtor:         $        400.00



  Scheduled Creditors:

                                                                Claim    Claim    Claim     Prin.   Int.
                 Creditor Name                   Class          Sched.  Asserted Allowed    Paid    Pd.
WELLS FARGO DEALER SERVICES             Secured                 9294.00 9294.46 6110.39 6110.39 0.00
AMERICAN INFOSOURCE                     Unsecured                   NA    150.18   150.18      0.00 0.00
ROBERT MASTEN, JR; ESQUIRE              Attorney                3600.00 3600.00 3600.00 3600.00 0.00
TD BANK, N.A.                           Unsecured                   NA 35809.31 35809.31       0.00 0.00
DELAWARE DIVISION OF REVENUE            Priority                    NA    325.80   325.80   234.75 0.00
DELAWARE DIVISION OF REVENUE            Unsecured                   NA    151.50   151.50      0.00 0.00
WILMINGTON SAVINGS FUND SOCIETY         Mortgage Arrearage     25582.00 29674.20 29674.20 21380.90 0.00
OCWEN LOAN SERVICING                    Other                 300000.00      NA       NA       0.00 0.00
INTERNAL REVENUE SERVICE                Other                       NA       NA       NA       0.00 0.00
BANK OF AMERICA                         Unsecured                   NA       NA       NA       0.00 0.00
BYL SERVICES                            Unsecured                165.00      NA       NA       0.00 0.00
CAPITAL ONE                             Unsecured                   NA       NA       NA       0.00 0.00
CAPITAL ONE                             Unsecured                   NA       NA       NA       0.00 0.00
CAPITAL ONE                             Unsecured                   NA       NA       NA       0.00 0.00
CHASE                                   Unsecured                   NA       NA       NA       0.00 0.00
CITIMORTGAGE                            Unsecured                   NA       NA       NA       0.00 0.00
EASTERN ACCOUNT                         Unsecured                186.00      NA       NA       0.00 0.00
ENHANCED RECOVERY                       Unsecured                328.00      NA       NA       0.00 0.00
KOHLS                                   Unsecured                   NA       NA       NA       0.00 0.00
PNC BANK                                Unsecured                   NA       NA       NA       0.00 0.00
SEARS                                   Unsecured               4686.00      NA       NA       0.00 0.00
SYNCB                                   Unsecured                   NA       NA       NA       0.00 0.00
Creditors continue on next page



   UST Form 101-13-FR-S (09/01/2009)
              Case 16-11143-BLS       Doc 105       Filed 04/13/21   Page 3 of 6


  Scheduled Creditors (Continued):

                                                           Claim    Claim    Claim    Prin.     Int.
           Creditor Name                    Class          Sched.  Asserted Allowed   Paid      Pd.
TARGET                               Unsecured                 NA       NA       NA      0.00   0.00
VERIZON                              Unsecured             1235.00      NA       NA      0.00   0.00
WILMINGTON TRUST COMPANY             Unsecured                 NA       NA       NA      0.00   0.00
XEROX SOLUTIONS                      Unsecured              225.00      NA       NA      0.00   0.00




  UST Form 101-13-FR-S (09/01/2009)
             Case 16-11143-BLS      Doc 105    Filed 04/13/21        Page 4 of 6




Summary of Disbursements to Creditors:

                                         Claim          Principal       Interest
                                         Allowed        Paid            Paid
Secured Payments:
      Mortgage Ongoing                   $      0.00 $      0.00        $          0.00
      Mortgage Arrearage                 $ 29,674.20 $ 21,380.90        $          0.00
      Debt Secured by Vehicle            $      0.00 $      0.00        $          0.00
      All Other Secured                  $ 6,110.39 $ 6,110.39          $          0.00
TOTAL SECURED:                           $ 35,784.59 $ 27,491.29        $          0.00

Priority Unsecured Payments:
       Domestic Support Arrearage        $       0.00   $       0.00    $          0.00
       Domestic Support Ongoing          $       0.00   $       0.00    $          0.00
       All Other Priority                $     325.80   $     234.75    $          0.00
TOTAL PRIORITY:                          $     325.80   $     234.75    $          0.00

GENERAL UNSECURED PAYMENTS: $ 36,110.99 $                           0.00 $         0.00




Disbursements:

      Expenses of Administration         $     6,003.34
      Disbursements to Creditors         $    27,726.04

TOTAL DISBURSEMENTS:                                                    $    33,729.38




UST Form 101-13-FR-S (09/01/2009)
              Case 16-11143-BLS         Doc 105     Filed 04/13/21    Page 5 of 6




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate
has been fully administered, the foregoing summary is true and complete, and all administrative matters
for which the trustee is responsible have been completed. The trustee requests a final decree be entered
that discharges the trustee and grants such other relief as may be just and proper.




Date: 04/08/2021                     By: /s/Michael B. Joseph
                                       Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
                        TRUSTEE'S CERTIFICATE OF SERVICE
                       Case 16-11143-BLS Doc 105 Filed 04/13/21 Page 6 of 6
   I, Michael B. Joseph, Chapter 13 Trustee of the within case, do hereby certify that on this
8th day of April, 2021, I caused one copy of the within Trustee's Final Report to be served on the following:

UNITED STATES MAIL, POSTAGE PREPAID

JAMES COSTON, JR.
2812 W 10TH STREET
CHESTER, PA 19013


Debtor(s)


ROBERT MASTEN, JR; ESQUIRE
2055 LIMESTONE ROAD
SUITE 200-H
WILMINGTON, DE 19808

Attorney for Debtor(s)

                                                                 /S/ Michael B. Joseph
                                                                 Michael B. Joseph, Trustee
                                                                 P.O. Box 1350
                                                                 824 Market Street
                                                                 Wilmington, DE 19899-1350
                                                                 302-656-0123
                                                                 Chapter 13 Trustee
